Title: To George Washington from Pierre L’Enfant, 17 January 1792
From: L’Enfant, Pierre Charles
To: Washington, George



Sir
Philadelphia January 17—1792

the approching season for renewing the work at the federal city and the Importance of progressing it so as to determine the ballance of opinion on the undertaking, to that side to which it already favorably incline, require, that Exertions should be made to Engage in it from the begining with such a degree of vigor and activity, as will disappoint the hopes of those who wish

ill to the business, and encourage the confidence of the well disposed. it become therefore necessary to call your attention on measure of most immediate moment to determine.
Knowing you wished never to be aply’d to on the subject of a business intrusted to the management of commissionares, I would decline troubling you at this moment, when other affairs must engross your time; were it not that I considere the commencement of the work next season, will be but the begining of the grand Operations of the plan & conceive a permanent organisation of sisteme for continuing all future operations to b⟨e⟩ of absolut necessity and wish it may come from you in the first instance to prevent defficulties, which (without such organisation) Will arise in the prosecution of the work, & must by interfering with the progress prove constant sources of new importunites to you.
wishing then that matters should be determined in such manner, as may insure harmony amongst the parties concerned, and being convinced it would not be safe to rely wholy on the Exertions of the managers of the business, I Feel a diffidince from the actual state of thing to venture further in the work, unless adequate provisions are made.
I adress to you the Inclosed Statement of work Intended with a sumary of the Expencs it will incur, from which you will easily conceive the motives of my Inquietude particularly when you will observe, at an hour so near when the work must be renewed, & from the forgoing considerations it is of the greatest importance not to Engage in it but with powerful means, Every thing yet remains to be done for Establishing aregular mode of proceeding—no adequate means of supply provided—no materials engaged proportional to the work to be effected, no measures taken to procure the necessary number of men to employ, the neigbourhood of the city offering no kind of resources at least none to be depended on.
assistance wanted must therefore come from a distance the season already far advanced, the demand for such hands as might be procured, will increase in proportion as the winter passing will afford them Employement at home, materials will be dearer when an Indispensable necessity for them is Known, & provisions more difficult to obtain—no time then being to be

lost and a necessity of seeking aditional funds to those at disposal—these are the considerations which lead me to demand your particular attention to the enclosed statement of work and Estimates of expences, and I solicite your concurance to the Expedient of a loan, which is offered from holland—provided one or more states at the Commission or any competent individuals or compagny, will be sponsors this would at once secure a sufficient supply to engage with vigor, in the work intended for the year, & continue the plan of operations with security to the end of the year 1796.
from the first moment I engaged in the business of the city I have considered this as the only mode of supplying the demand for so great an undertaking which could give certainty to ⟨the⟩ plan when (submiting my opinion to you on the subject) I Endeavoured to Extend the limits of the city beyond what had first been contemplated thereby to enlarge the publick property therein, my object was not to procure an adequate suply from a Sale of lots, which I ever viewed & remain confident will prove insufficient—but to obtain greater means of facilitating a loan or mortgage of part of the property. lots may be mortgaged in such situations as will never interfere with the settlement of the city but rather determine it where most essential.
the difficulty now is how to bring the states of Virginia & mariland (or either of them) into the measure and to obviate the doubts of procuring other security to the satisfaction of the loaner of the gross sum required—other Expedient⟨s⟩ may be devised such as is proposed in the estimates, to procure at least a sufficient supply for the years operations—until ameeting of the assembly of those states shall afford the means of Effecting the loan & if assurance can be given that such loan will take place, on such assurance money may be obtained in advance—it is scarcely to be feared that difficulties should arise on the part of the States as the progress of the work will then afford them a stronger security, I cannot even imagine those States would have rejected the proposition at thier last session had some pains been taken to demonstrate the benefit which must result—at any rate I am fully persuaded much good would have resulted from the attempt—would not even a competition for the advantages which may be made to lender have insured them a benefit without disbursment or any momentary inconvenience to the

treasury by opening the adventurous spirit of the frinds to the establishment and existing associations to be formed on speculations tending to advance the object.
I must acknowlege that from the Conviction of the propriety of ad[e]quate funds being established to secure a regular supply I rested satisfied that some exertions would have been made that way in the course of last season, your opinion having agreed with the foregoing idea—I hoped the Commissionaires would have been active in devising some mode at least to effect a momentary loan, thier in attention to this doubtless proceeded from a misconception of the magnitude of the Objects to pursue or as I observed on a former occasion from a depreciation of the importance of the improvements being caried on the grand scale I propose—thier Ideas that the means afforded by a sale of lots would be more than adequate to the object prevented them from considering that any expedient for procuring money on loan is preferable to a sale under the present inconveniency, considering the differents interest which may lead to depreciate them, this being too Evident to need any Further observation I only add that the greater progress is made in improvement the more will be enhanced the value of the publick property greatly beyond the sum expended—a longer time being given to difuse proper Knowlege of the undertaking and improvements in this and other Countrys, much good will result from Evincing to the world that t⟨he⟩ means of effecting the plan depend not on the mere uncertainty of temporary supply from a Sale of lots.
an inexhaustible resourse will be secured by postponing any large sales untill the value is so enhanced as to render them adequate to supply new demands & gradually disengage the mortgaged property [.] this will not hinder the Speculations of frindly Individuals, or prevent purchases being made, an anuel sale of few lots (how Ever limited in number) taking place will fully answer the purpose of Speculators in the success of the Establishment as in adition of publick lots Sold may be admitted some of the proprietors lots, to increase the Sale to such a number as the purchasser may desire.
this mode of proceeding by mutual sale would be doubly Expedient and advantageous, by more effectually interesting the proprietors to raise the value of publick property there by fixing a standart for the value of thiers, and by offering an opportunity

of selling to advantage would induce those having large tracts to dispose of part of thier property and Enable them to improve such as they chose to reserve.
far from being injurious, a small sale of publick lots and the deareness of them will prove the most effectual means of defeating speculation unfrindly to the object, all sales at publick auction ought to be heigh as from this price Estimations will be made of the remaining property, and a limited sale is the surest mode to raise the value, by creating a competition, the Object of a sale must be not so much to Engage in the Interest a greater number of individuals as to prompt and insure the settlement of those parts of the city which from the combination of the plan are best calculated to reflect a reciprocity & Equality of advantage over the whole Extent—therefore the propriety of determining a place of sale should be first duly considered.
the best mode of engaging the Interest of Speculators to a speedy improuvement will be a partial Sale Specially bending the purchaser to improve in a limited time on part of the purchase—& as an Inducement offering the lots on the fellowing terms—viz.
on a stipulated number of lots purchassed give one to be built upon in a certain time to be commenced in a time specified, for the price of the remainder let it be at the lowest price of the latest publick sale in the nearest place of such purchase, leaving any further advantages that may be required to be determined by the Importance of the Establish⟨ment⟩.
in case of a foreign nation agreeing to build a Hotel for their minister—it would be proper to determine the situation and Extant by the magnitude of the plan of construction intended—since in consequence of some overtures I ventured to make to the ministers & residents here on that Subject, the Idea has been pleasing and some of them have already engaged to solicit the concurrence of thier courts—and I conceive that ground being given to them free would prove so advantageous to the enterprise that I cannot but wish you will soon determine on the mode most proper for Enabling those Gentlemen to apply Officially to thier respectives Courts, as an early acquiescance on thier part would most powerfully give confidence to foreigner desirous of purchasing and this together with a loan to be effected as proposed would most certainly decide a pursuit of those grand ⟨engage⟩ments I have Exerted Every means in my

power to Encourag⟨e⟩—but none of which will be commenced by Foreigner or Even american associations, unless some Shining progress is made in the grand work which the publick has to Effect—the Continuance of that progress Evidently provided for, and the whole machine put in such motion, as will convince the frinds as well as Enemies to its success that it will be accomplished in all parts proper to Secure that superiority of advantage which the various local combinations & novelty of distribution is Intended to procure to the new City over all other now Existing.
full confident I am that your wish is to see the whole business conducted with that Economy which in great work consist more in a judicious Employments of time & application of objects than in the little saving—where procuring a plintifulness of means may accelerate the motion & being not less sensible that your wish is not confined barely to provide accomodations for gouvernement, but Extends to effect the Establishement in a manner that Shall reflect same to the american Empire—sir.
I shall close this letter recaling your attention to the Inclosed papers requesting you will determine ⟨mutilated⟩ permanent establishement for conducting the business & that you will direct the measures most Expedient to insure a proper suply.
in contemplating this object it will be necessary to comprehend the magnitude of the work intended to reflect that it is not merely this or that object which are most necessary or ought to be undertaken first, but to considere that the objects intended have such relation with each other that they cannot be singly effected without great inconveniency and loss by a double handling of objects which a contraction of operation would make necessary. the reducing a Street being necessary to fill up other places warping or walling here or there to contribut to the advancement of the next, & so on.
to organise a machine so complicated & insure regular action in all the parts demand coolness & Resolution—& as the means provided are so wholy inadequate, it becomes more interesting to preserve those resources the publick property will afford, ⟨thus⟩ I am with respectfull submission your most humble & most obeident servant

P. C. L’Enfant

